                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


TRACY NELSON,                                )          CASE NO. 1:17 2658
                                             )
                       Plaintiff,            )
                                             )
v.                                           )          MAGISTRATE JUDGE
                                             )          WILLIAM H. BAUGHMAN, JR.
COMMISSIONER OF SOCIAL                       )
SECURITY,                                    )
                                             )          MEMORANDUM OPINION &
                       Defendant.            )          ORDER

 
                                       Introduction

       Tracy Nelson sought disability insurance benefits because of physical impairments

including lumbar disc disease, ankylosing spondylitis, and osteoarthritis.1            The

Commissioner found her capable of performing light work with certain additional postural

and environmental limitations.2 Given this residual functional capacity, the Commissioner

determined that a significant number of jobs exist in the national economy that Nelson can
           3
perform.       The Commissioner concluded that she was not under a disability and denied

her application.4 This decision has the support of substantial evidence and is affirmed.5




1
  ECF No. 10, Transcript (“Tr.”) at 20, 22.
2
  Id. at 26.
3
  Id. at 32.
4
  Id. at 33.
5
  The parties have consented to my jurisdiction. ECF No. 14.
                                         Analysis

       The oral argument in this case framed the following issues for decision:

          At Step Three the claimant has the burden of proving that the severity of her
           impairments meets or equals the criteria for listings applicable to those
           impairments. Nelson submits that her ankylosing spondylitis, found severe at
           Step Two, equals the listing in § 14.09. She concedes that her impairment does
           not meet or equal subsection C of that listing, which addresses ankylosing
           spondylitis. Did Nelson meet her burden of proof?

           At Step Three the ALJ must compare the medical evidence with the
            requirements for listings corresponding to impairments found severe at Step
            Two. Here, the ALJ did not address or articulate upon the listing for
            ankylosing spondylitis, § 14.09C. Does this omission constitute reversible
            error where Nelson concedes that she did not meet or equal that listing?

A.     Nelson’s Burden

       At Step Three the claimant bears the burden of proof that her severe impairment

meets or equals the criteria of the applicable listing.6 She must meet that burden with

medical findings of record.7 To prove that an impairment equals a listing, Nelson must

present evidence of medical findings of severity as to all criteria in the listed impairment.8

To satisfy her burden, the opinion of an acceptable medical source must support the

equivalency argument.9

       At the oral argument Nelson’s counsel conceded that there is no evidence that her

ankylosing spondylitis met or equaled the criteria of section 14.09C.10 Indeed, the listing



6
  Rabbers v. Comm=r of Soc. Sec., 582 F.3d 647, 652 (6th Circ. 2009).
7
  Sullivan v. Zebley, 493 U.S. 521, 531 (1990).
8
  Reynolds v. Comm=r of Soc. Sec., 424 F. App’x 411, 414 (6th Cir. 2011).
9
  Moore v. Comm’r of Soc. Sec., No. 1:16-CV-462, 2017 WL 780838, at *4 (W.D. Mich.
Mar. 1, 2017).
10
   ECF No. 22, Transcript of Oral Argument (“OATR”) at 9.
                                            2
requires specified degrees of flexion of the spine from the vertical position “as shown by

medically acceptable imaging and measured on physical examination . . . .”11 Nelson

admits that there is no measurement of the degree of flexion in the record.12

       Rather, her argument is that other medical evidence proves that she equaled the

listing in section 14.09 as a whole, particularly levels of proteins in her system, erosion of

the sacroiliac joint, and inflammation of the optic nerve.13 Arguably, with an acceptable

medical source opinion she could have a case for equivalency under one of the other

subsections of 14.09. But she cannot meet her burden based on counsel’s interpretation of

the medical evidence. The severe impairment at issue here is ankylosing spondylitis, and

Nelson claims no error by way of failure to find additional severe impairments at Step Two.

As I observed in Jones v. Commissioner of Social Security, “[j]ust as the Commissioner is

not entitled to take advantage of post hoc analysis to put something into an ALJ’s opinion

that wasn’t there originally, so too should reviewing courts be concerned that claimants not

seek to profit from doing likewise.”14

B.     The ALJ’s Responsibility

       Nevertheless, Nelson presses reversible error on the failure of the ALJ to expressly

address and articulate on section 14.09C or 14.09 as a whole in her decision. The Sixth




11
   20 C.F.R. 404, App’x 1, Part A2.
12
   Tr. at 10.
13
   OATR. at 5-7.
14
   Jones v. Comm’r of Soc. Sec., No. 5:10CV2621, 2012 WL 946997, at *8 (N.D. Ohio,
Mar. 20, 2012)
                                           3
Circuit’s unreported decision in Reynolds v. Commissioner of Social Security15 provides

that the ALJ must compare the medical evidence with the requirements of any listed

impairment found severe at Step Two.16           In so arguing she portrays Reynolds as

establishing a bright line rule requiring a remand in the absence of the ALJ’s consideration

of a severe impairment at Step Three.

       The ALJ found Nelson’s lumbar disc disease, osteoarthritis, and ankylosing

spondylitis severe at Step Two.17 At Step Three she acknowledged and analyzed the

listings for disorders of the spine (§ 1.04) and major joint dysfunction (§ 1.02), finding that

Nelson’s impairments did not meet or equal either.18 She did not address listing § 14.09C,

which applies to ankylosing spondylitis.

       Reynolds does not establish a bright line rule. The articulation requirement at Step

Three is not a heightened one.19 In the absence of any acceptable source opinion from

Nelson on the Step Three issue, at most the ALJ’s duty extended to addressing section

14.09C, which corresponds to the finding of severe ankylosing spondylitis at Step Two.

Although the ALJ here did not address that section, that omission is harmless error because

Nelson has admitted that her impairment did not meet or equal that listing.20




15
   424 F. App’x 411.
16
   Id. at 415.
17
   Tr. at 22.
18
   Id. at 25.
19
   Franklin v. Comm’r of Soc. Sec., No. 4:10 CV 2215, 2012 WL 727799, at *2 (N.D.
Ohio Feb. 16, 2012).
20
   OATR at 9-10; Byers v. Comm’r of Soc. Sec., No. 1:14CV154, 2015 WL 128016, at
*14 (N.D. Ohio Jan. 8, 2015)
                                            4
                                           Conclusion

       Nelson has not met her burden of proof at Step Three, and any failure of the ALJ to

acknowledge and articulate as to the listing for ankylosing spondylitis is harmless error in

light of Nelson’s concession that she cannot meet or equal that listing.

       The decision of the Commissioner must be affirmed.

       IT IS SO ORDERED.

Dated: March 8, 2019                      s/ William H. Baughman, Jr.
                                          United States Magistrate Judge




                                             5
